BEASLEY, Judge,
dissenting.
Because I believe controlling precedent determines that Trooper Ellerbe had reasonable suspicion, I respectfully dissent from the majority’s opinion and would reverse the trial court’s order granting Defendant’s motion to suppress and remand the case for trial.
This case is controlled by State v. Otto,_N.C._, 726 S.E.2d 824 (2012). In Otto, our Supreme Court focused on “ ‘the totality of the circumstances.’ ” Id. at_, 726 S.E.2d at 828 (quoting State v. Styles, 362 N.C. 412, 414, 665 S.E.2d 438, 440 (2008)). Prior to the case reaching our Supreme Court, this Court focused on its precedent requiring weaving in one’s own lane plus one additional factor to constitute reasonable suspicion. State v. Otto,_N.C. App._,_, 718 S.E.2d 181, 184-85 (2011). The Supreme Court held that there was reasonable suspicion based on the findings of fact that the defendant was continuously weaving at 11:00 p.m. on a Friday night. Otto,_ N.C. at_, 726 S.E.2d at 828. We have held that 1:43 a.m. is an unusual hour. State v. Jacobs, 162 N.C. App. 251, 255, 590 S.E.2d 437, 441 (2004). Moreover, in State v. Hudson, 206 N.C. App. 482, 486, 696 S.E.2d 577, 581 (2010), we held that crossing the center lines and fog lines twice amounts to probable cause to conduct a traffic stop for violation of N.C. Gen. Stat. § 20-146.
Based on the totality of the circumstances as articulated by the majority opinion in Otto and our case law in Hudson, I would hold that there was reasonable suspicion to stop Defendant. Defendant in this case momentarily crossed the right dotted line once while in the middle lane. He then made a legal lane change to the right lane and later drove on the fog line twice. Defendant, thus, was weaving within his own lane. The trial court also found that Trooper Ellerbe stopped Defendant at 1:10 a.m. These two facts coupled together, under the totality of the circumstances analysis as outlined in Otto, constitute reasonable suspicion for the stop.
Further, the Supreme Court’s rationale is consistent with our Court’s decision in Fields. The majority here notes that in Fields, our Court held that to constitute reasonable suspicion, weaving must be “coupled with additional specific articulable facts, which also indicate [] that the defendant was driving while impaired.” State v. Fields, 195 N.C. App. 740, 744, 673 S.E.2d 765, 768 (2009). Here, in addition *305to weaving, the additional specific articulable fact is the time of driving- 1:10 a.m.-the time that Trooper Ellerbe stopped Defendant.
Our courts must provide clarity in this area so that law enforcement officers can effectively carry out their responsibilities for the public’s safety, and motorists need some reasonable consistency for how their driving might be critiqued in driving while impaired investigations, as well as other traffic-related investigations. In Otto, our Supreme Court held that the court must consider the totality of the circumstances in determining whether reasonable suspicion existed in a traffic stop such as in the one sub judice.
For the reasons stated above, I would reverse the trial court’s order granting the motion to suppress and remand the case for trial. Thus, I respectfully dissent.